NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well
as formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be
reported by E-mail at the following address: reporter@courts.state.nh.us.
Opinions are available on the Internet by 9:00 a.m. on the morning of their
release. The direct address of the court's home page is:
http://www.courts.state.nh.us/supreme.

                  THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


Public Utilities Commission
No. 2017-0007


           APPEAL OF ALGONQUIN GAS TRANSMISSION, LLC
    APPEAL OF PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE d/b/a
                       EVERSOURCE ENERGY
               (New Hampshire Public Utilities Commission)

                         Argued: September 27, 2017
                         Opinion Issued: May 22, 2018

       Robinson & Cole LLP, of Hartford, Connecticut and Providence, Rhode
Island (Joey Lee Miranda and Dana M. Horton on the brief), and Jennifer R.
Rinker, of Houston, Texas, by brief, for appellant Algonquin Gas Transmission,
LLC.


       McLane Middleton, Professional Association, of Manchester (Wilbur A.
Glahn, III on the brief and orally), and Robert A. Bersak and Matthew J.
Fossum, of Manchester, by brief, for appellant Public Service Company of New
Hampshire d/b/a Eversource Energy.


       Orr & Reno, P.A., of Concord (Douglas L. Patch on the brief and orally),
for appellee NextEra Energy Resources, LLC.
      Thomas F. Irwin, of Concord, by brief, for appellee Conservation Law
Foundation.


      D. Maurice Kreis, consumer advocate, by brief and orally, for appellee
Office of the Consumer Advocate.


      Robert Backus, Burt Cohen, Richard Russman, and Clifton Below, self-
represented parties, by brief, as amicus curiae.


       LYNN, C.J. The appellants, Algonquin Gas Transmission, LLC
(Algonquin) and Public Service Company of New Hampshire d/b/a Eversource
Energy (Eversource), appeal an order of the New Hampshire Public Utilities
Commission (PUC) dismissing Eversource’s petition for approval of a proposed
contract for natural gas capacity, as well as a program to set parameters for
the release of capacity and the sale of liquefied natural gas made available to
electric generators, and/or an associated tariff. The appellees, NextEra Energy
Resources, LLC (NextEra), Conservation Law Foundation (CLF), and the Office
of the Consumer Advocate (OCA), appear in opposition to this appeal. We
reverse and remand.

                                         I

       The following facts are supported by the record. Eversource is a public
utility company operating under New Hampshire law as an electric distribution
company (EDC). Algonquin is an owner-operator of a gas pipeline located in
New England.

       In April 2015, the PUC issued an Order of Notice announcing an
investigation “into potential approaches involving New Hampshire’s [EDCs] to
address cost and price volatility issues currently affecting wholesale electricity
markets in New Hampshire.” As background, the PUC explained that in 1996
the legislature enacted RSA chapter 374-F, the electric utility restructuring
chapter, with the “overall public policy goal” of developing “a more efficient
industry structure and regulatory framework that results in a more productive
economy by reducing costs to consumers while maintaining safe and reliable
electric service with minimum adverse impacts on the environment.” (Quoting
RSA 374-F:1 (2009).) The PUC noted that over the two decades following the
chapter’s enactment, “competitive electricity markets have developed in New
Hampshire, at both the wholesale and retail levels,” and that, “[u]ntil recently,



                                        2
market competition at the wholesale and retail levels has tended to keep
electricity prices at reasonable levels for New Hampshire consumers.”

       The PUC observed, however, that the previous two years had “seen
significant transitions in New Hampshire’s wholesale and retail electricity
markets, and those of the New England region generally,” including “an
increasing dependence on natural gas-fueled generation plants within the
region . . . as aging coal, oil, and nuclear plants have been retired.” According
to the PUC, “[d]uring recent winters, significant constraints on natural gas
resources have emerged in New England, despite abundant natural gas
commodity production in the Mid-Atlantic States and elsewhere,” leading to
“extreme price volatility in gas markets in the winter months in our region,
which, in turn, have resulted in sharply higher wholesale electricity prices.”
The PUC stated that, “[o]verall, the average retail price of electricity in New
England is the highest in the continental United States, posing a threat to our
region’s economic competitiveness.”

       Recognizing that it has “a fundamental duty to ensure that the rates and
charges assessed by EDCs are just and reasonable,” the PUC acknowledged
that “the potential development of additional natural gas resources for the
benefit of the electricity supply in our region should be carefully considered,”
and that “[a] targeted Staff investigation to examine the gas-resource constraint
problem that is affecting New Hampshire’s EDCs and electricity consumers
generally may yield potential solutions to these market issues.” Accordingly,
the PUC directed PUC Staff (Staff) to, among other things, “inquire with the
EDCs . . . regarding potential means of addressing these market problems” and
provide the PUC with a report no later than September 15, 2015.

       In the context of that investigation, certain stakeholders asked whether
RSA chapter 374-F prohibits EDCs from acquiring gas capacity. In response,
Staff issued a memorandum on July 10, 2015, opining that the PUC

      may find that a proposal by an EDC to acquire incremental gas
      capacity, for the use of gas-fired generators, could enhance power
      system reliability (especially in winter when existing gas capacity is
      constrained), and thus help the EDC meet its duty to provide
      reliable service under RSA 374:1; provide public benefits related to
      the provision of electricity (e.g., less price volatility, enhanced
      winter reliability, etc.); and serve as an element of New England-
      wide cooperation to reduce gas capacity constraints in order to
      provide for the displacement of oil and coal-fired electric generation
      by cleaner gas-fired electric generation. If the [PUC] were to decide
      that these goals were congruent with various Restructuring Policy
      Principles [in RSA 374-F:3], and that these principles were not
      overridden by the single principle of generation-distribution



                                        3
       separation in RSA 374-F:3, III, it could conclude that RSA Chapter
       374-F does not preclude such an EDC capacity purchase.
       Furthermore, an EDC making such a proposal could argue that
       provision of gas capacity to unaffiliated merchant generators does
       not violate the functional separation principle of RSA 374-F:3, III in
       the first instance, in that New Hampshire EDCs would not actually
       acquire the gas capacity for their own use, but rather, would make
       such capacity available for the use of merchant generators in a
       bilateral transaction.

       On September 15, 2015, Staff issued a 49-page report on its
investigation into potential approaches to mitigate wholesale electricity prices.1
Staff reiterated that the policy principle in RSA 374:F-3, III (2009), that
generation services should be “at least functionally separated from
transmission and distribution services,” RSA 374-F:3, III, should be read in
concert with other restructuring policy principles set forth in the statute that
are “of similar importance to the functional separation principle.” In doing so,
Staff concluded that the PUC “could rule, in response to a proposal being made
by a New Hampshire EDC, that the potential benefits of a gas-capacity
acquisition project would foster the overall goals of the Restructuring Policy
Principles of RSA [chapter] 374-F,” which include “cost savings for distribution
customers of EDCs; enhanced reliability for New England’s increasingly gas-
dependent electric generation fleet and electric transmission system; and
environmental benefits from the displacement of inefficient coal and oil
generation units by highly efficient gas generation units.” Staff noted “that
quality evidence of such benefits will be of critical importance in gauging the
appropriateness of a given proposal under RSA [chapter] 374-F.”

      In January 2016, the PUC accepted the Staff report “as compliant with
the directives” it had set out. The PUC noted that, although the Staff report set
forth Staff’s view that “there exists a path under New Hampshire law for the
approval of acquisitions of natural gas capacity resources by New Hampshire
EDCs for the economic benefit of their customers and the customers of other
regional EDCs,” it was clear to the PUC “that no consensus exists regarding the
potential legality of such an acquisition of gas capacity by a New Hampshire
EDC” and the PUC expected “that such a capacity acquisition would be highly
controversial.”



1
 Staff noted that it had received responses to its July 10 memorandum from seven stakeholders
presenting “a wide diversity of views” on the issue of the authority of EDCs “acquiring gas pipeline
capacity for the ultimate use of gas generators.” After reviewing those responses, “and having
considered the matter further,” Staff re-adopted the conclusions set forth in its July
memorandum.




                                                 4
       Accordingly, the PUC stated its intention “to rule on the question of
whether a New Hampshire EDC has the legal authority to acquire natural gas
capacity resources to positively impact electricity market conditions, only
within the context of a full adjudicative proceeding . . . , and only in response
to an actual (as opposed to hypothetical) petition.” The PUC explained that, in
such a circumstance, it would consider a petition “in separate phases.” In the
first phase, the PUC “would review briefs submitted by the petitioner EDC,
Staff, and other parties regarding whether such capacity procurement is
allowed under New Hampshire law.” If the PUC were to rule against the legality
of such a petition, the petition would be dismissed, but, if not, a second phase
of the proceeding would take place “to examine the appropriate economic,
engineering, environmental, cost recovery, and other factors presented by the
actual proposal.” In doing so, the PUC would allow “discovery, testimony,
rebuttal testimony, and cross-examination.”

       In February 2016, Eversource petitioned the PUC “for approval of a
Precedent Agreement for firm gas transportation and storage services between
Eversource and Algonquin . . . relative to the proposed Access Northeast
(‘Access Northeast’ or ‘ANE’) pipeline project (the ‘ANE Contract’).” Eversource
requested the PUC’s approval of: (1) “the ANE Contract, which is a 20-year
interstate pipeline transportation and storage contract providing natural gas
capacity for use by electric generation facilities”; (2) “an Electric Reliability
Service Program . . . to set parameters for the release of capacity and the sale of
liquefied natural gas . . . supply available by virtue of the ANE Contract”; and
(3) “a Long-Term Gas Transportation and Storage Contract . . . tariff, which
allows for recovery of costs associated with the ANE Contract.”2

      In March 2016, the PUC issued an Order of Notice of its receipt of
Eversource’s petition. The PUC noted that “[t]he filing raises, inter alia, issues
related to whether” the contract “would violate the Restructuring Principles of
RSA Chapter 374-F.” Accordingly, the PUC opened the first phase of its
proceeding to “review briefs submitted by Eversource, Staff and other parties
regarding whether the Access Northeast Contract, and affiliated program
elements, is allowed under New Hampshire law.”

      In October 2016, the PUC dismissed Eversource’s petition, concluding as
a matter of law that Eversource’s proposal conflicted with the principles and
requirements of RSA chapter 374-F. After reviewing the stated purposes of the
statute set forth in RSA 374-F:1, I and II, and the so-called “functional
separation” restructuring policy principle set forth in RSA 374-F:3, III, the PUC
ruled that “the overriding purpose of the Restructuring Statute is to introduce

2
  According to Eversource, the ANE pipeline project “is designed to provide increased natural gas
deliverability to the New England region to support electric generation, including most directly, the
gas-fired electric generating plants on the Algonquin and [Maritimes & Northeast Pipeline]
systems.”



                                                 5
competition to the generation of electricity,” with the “long-term results [to] be
lower prices and a more productive economy.” It explained that “[t]o achieve
that purpose, RSA 374-F:3, III directs the restructuring of the industry,
separating generation activities from transmission and distribution activities,
and unbundling the rates associated with each of the separate services.” Thus,
the PUC concluded that “the proposal brought forward by Eversource is
fundamentally inconsistent with the purposes of restructuring.” The PUC
subsequently denied Eversource’s and Algonquin’s motions for reconsideration,
and this appeal followed.

                                        II

       On appeal, Eversource argues that the PUC’s determination that “the
overriding purpose of the Restructuring Statute was to introduce competition
to the generation of electricity” resulted from an interpretation of the statute
that fails to “comport with the stated purpose of the law, ignores nearly all of
the interdependent policy principles enumerated in it, and undermines the
authority the Commission has been granted relative to the implementation of
the law.” (Quotation omitted.) According to Eversource, the PUC “was wrong
as to both the expressed purpose of the law and in finding a mandate or
directive for the separation of generation and transmission and distribution
services within it.” Because the PUC’s order failed to properly construe RSA
chapter 374-F and because that failure “colored the entire order,” Eversource
contends that it should be reversed. (Capitalization and bolding omitted.)

       Algonquin agrees with Eversource that the PUC erred when it concluded
that the fundamental purpose of RSA chapter 374-F is to encourage
competition in the generation of electricity, arguing that this finding “directly
contravenes the plain language of the Restructuring Statute, is inconsistent
with its legislative history, and confuses the goals of the Restructuring Statute
with the methods by which to achieve those goals.” Algonquin asserts that the
PUC’s analysis “conflate[d] the purpose of the Restructuring Statute with the
methods employed by the Restructuring Statute,” and, in doing so, “leapt to the
unsupported conclusion that the goal of the Restructuring Statute is
competition for its own sake.”

      The parties that appear in opposition to this appeal disagree with
Eversource and Algonquin. CLF argues that the PUC correctly interpreted RSA
chapter 374-F to conclude that Eversource’s proposal “would violate the Act’s
overriding purpose of establishing competition in the generation of electricity
by separating electric generation from electric distribution and protecting
ratepayers from generation-related risks.” According to CLF, the PUC’s
interpretation of the statute “is owed deference, [and] is supported by the
unambiguous language of the Act, including its purposes to restructure the
industry to reduce costs for consumers ‘by harnessing the power of competitive



                                        6
markets,’ RSA 374-F:1, I, and to serve the ‘essential right of the people’ to have
‘[f]ree and fair competition’ and be ‘protected against all monopolies and
conspiracies which tend to hinder or destroy it.’” (Quoting N.H. CONST. pt. II,
art. 83.) (Quotations omitted.)

       OCA asserts that the PUC “did not . . . apply one of the policy principles
to the inappropriate exclusion of others,” nor did it “read too much into the
Legislature’s use of the word ‘should’ in the so-called functional separation
principle.” Rather, it contends, the PUC “kept faith with its instructions in the
implementation section, RSA 374-F[:]4,” that “the Legislature has declared that
in its restructured state New Hampshire’s electric industry now relies on the
competitive market for everything related to generation.”

       Likewise, NextEra argues that “there would have been no electric utility
restructuring . . . without the extraction of generation and subjecting it to the
market” and, therefore, the PUC’s “decision to dismiss the Eversource Petition
because it violated the Separation and Unbundling Requirements is supported
by the Commission’s discernment that the overriding purpose of the
Restructuring Statute was the introduction of generation to competition.”
Furthermore, NextEra asserts that “the fact that the Commission used its
informed judgment to focus on the one interdependent policy principle most
directly implicated, and cross-referenced in many of the other principles, was
reasonable and consistent with the express language of the Restructuring
Statute.”

                                               III

       A party seeking to set aside an order of the PUC has the burden of
demonstrating that the order is contrary to law or, by a clear preponderance of
the evidence, that the order is unjust or unreasonable. RSA 541:13 (2007); see
Appeal of Pennichuck Water Works, 160 N.H. 18, 26 (2010). Although we give
the PUC’s policy choices “considerable deference” in reviewing its decisions
rendered on the merits, we do not defer to its statutory interpretation.
Pennichuck, 160 N.H. at 26. Where, as here, the issue presented is purely a
question of law, we review the PUC’s statutory interpretation de novo. See id.;
see also Appeal of Town of Seabrook, 163 N.H. 635, 644 (2012) (explaining that
while an interpretation of a statute by the agency charged with its
administration is entitled to some deference, we are still the final arbiter of the
legislature’s intent and are not bound by an agency’s interpretation of a
statute); Appeal of Bretton Woods Tel. Co., 164 N.H. 379, 386 (2012).3

3
  We note that no party suggests that the PUC’s construction of the restructuring statute in the
present case follows a consistent pattern by that agency of interpreting the statute in a similar
fashion. Thus, this case does not present the situation wherein long-standing agency practice has
placed an administrative gloss on an ambiguous statute that the legislature has not seen fit to
alter. See Petition of Kalar, 162 N.H. 314, 321 (2011); DHB v. Town of Pembroke, 152 N.H. 314,



                                               7
       “In matters of statutory interpretation, we are the final arbiter of the
intent of the legislature as expressed in the words of a statute considered as a
whole.” Roy v. Quality Pro Auto, 168 N.H. 517, 519 (2016) (quotation omitted).
“We first look to the language of the statute itself, and, if possible, construe
that language according to its plain and ordinary meaning.” Id. (quotation
omitted). We interpret legislative intent from the statute as written and will not
consider what the legislature might have said or add language that the
legislature did not see fit to include. LLK Trust v. Town of Wolfeboro, 159 N.H.
734, 736 (2010). We construe all parts of a statute together to effectuate its
overall purpose and avoid an absurd or unjust result. Id. Moreover, we do not
consider words and phrases in isolation, but rather within the context of the
statute as a whole. Id. This enables us to better discern the legislature’s
intent and to interpret statutory language in light of the policy or purpose
sought to be advanced by the statutory scheme. Id.

                                               IV

       The issue we address is a narrow one — whether the PUC erred when it
determined as a matter of law that, on its face, “the proposal brought forward
by Eversource is fundamentally inconsistent with the purposes of
restructuring” and, thus, is prohibited under RSA chapter 374-F. In denying
Eversource’s petition, the PUC first ruled “that the overriding purpose of the
Restructuring Statute is to introduce competition to the generation of
electricity” with the “long-term results [to] be lower prices and a more
productive economy.” The PUC then further ruled that “[t]o achieve that
purpose, RSA 374-F:3, III directs the restructuring of the industry, separating
generation activities from transmission and distribution activities, and
unbundling the rates associated with each of the separate services.”
(Emphasis added.) Given these rulings, the PUC concluded that “the basic
premise of Eversource’s proposal — having an EDC purchase long-term gas
capacity to be used by electric generators — runs afoul of the Restructuring
Statute’s functional separation requirement.” We disagree.

       In 1996, the legislature found that “New Hampshire has the highest
average electric rates in the nation and such rates are unreasonably high.”
Laws 1996, 129:1, I. These high electric rates, combined with the findings
“that electric rates for most citizens may further increase” and “that there is a
wide rate disparity in electric rates both within New Hampshire and as
compared to the region,” were found to have “a particularly adverse impact on
New Hampshire citizens.” Laws 1996, 129:1, I. The legislature further found
that the effects of the state’s “extraordinarily high electric rates disadvantage


321 (2005). The absence of this factor undermines the appellees’ argument for deference to the
PUC’s construction of the statute.



                                               8
all classes of customers,” were “causing businesses to consider relocating or
expanding out of state,” and were “a significant impediment to economic
growth and new job creation in this state.” Laws 1996, 129:1, II. Accordingly,
the legislature determined that “New Hampshire must aggressively pursue
restructuring and increased consumer choice in order to provide electric
service at lower and more competitive rates.” Laws 1996, 129:1, III. To
address these concerns, the legislature enacted RSA chapter 374-F. See RSA
374-F:1.

       As set forth in the statute, “[t]he most compelling reason to restructure
the New Hampshire electric utility industry is to reduce costs for all consumers
of electricity by harnessing the power of competitive markets.” RSA 374-F:1, I
(emphasis added). “The overall public policy goal of restructuring is to develop
a more efficient industry structure and regulatory framework that results in a
more productive economy by reducing costs to consumers while maintaining
safe and reliable electric service with minimum adverse impacts on the
environment.” Id. (emphasis added).

       To that end, the statute identifies “interdependent policy principles” that
“are intended to guide the New Hampshire public utilities commission in
implementing a statewide electric utility industry restructuring plan, . . . and in
regulating a restructured electric utility industry.” RSA 374-F:1, III. These 15
“Restructuring Policy Principles” (policy principles) include: “System
Reliability”; “Customer Choice”; “Regulation and Unbundling of Services and
Rates”; “Open Access to Transmission and Distribution Facilities”; “Universal
Service”; “Benefits for All Consumers”; “Full and Fair Competition”;
“Environmental Improvement”; “Renewable Energy Resources”; “Energy
Efficiency”; “Near Term Rate Relief”; “Recovery of Stranded Costs”;
“Regionalism”; “Administrative Processes”; and “Timetable.” RSA 374-F:3, I-
XV (2009 & Supp. 2017) (bolding and capitalization omitted).

      The specific policy principle at issue before us, the so-called “functional
separation” principle, provides in pertinent part:

          III. Regulation and Unbundling of Services and Rates. When
      customer choice is introduced, services and rates should be
      unbundled to provide customers clear price information on the
      cost components of generation, transmission, distribution, and any
      other ancillary charges. Generation services should be subject to
      market competition and minimal economic regulation and at least
      functionally separated from transmission and distribution services
      which should remain regulated for the foreseeable future.
      However, distribution service companies should not be absolutely
      precluded from owning small scale distributed generation




                                        9
      resources as part of a strategy for minimizing transmission and
      distribution costs.

RSA 374-F:3, III (capitalization omitted). Algonquin and Eversource both argue
that the proposed ANE Contract does not violate this provision of the statute
because a gas contract for the purchase of capacity on a natural gas pipeline
does not constitute “generation services.” (Quotation omitted.) Eversource
contends that it “is not proposing to combine any generation and distribution
functions, nor is it proposing the ANE Contract as a means to engage in
‘generation services’ described in RSA 374-F:3, III,” but, rather, “it is seeking to
ensure long-term electric system reliability by supporting the delivery of
adequate natural gas supplies to, among other end-users, the region’s
competitive gas-fired electric generators.” Algonquin concurs that
“Eversource’s sole and critical role would be making primary firm natural gas
capacity available—Eversource would not be providing or engaged in the
generation of electricity.” The appellees, on the other hand, contend that the
purchase of gas capacity should be considered a component of electricity
generation. We conclude that this issue cannot be decided as a matter of law,
and, therefore, we decline to address it at this juncture.

       However, even assuming that Eversource’s proposal could be considered
to involve generation, that would not end the inquiry. The chapter does not
prioritize the 15 restructuring policy principles contained in section 3. Nor
does the chapter reflect any legislative intent that the “functional separation”
policy principle is meant to “direct” the PUC in the exercise of its authority in
implementing the chapter to the exclusion of the 14 remaining principles. The
policy principles are identified as being “interdependent.” RSA 374-F:1, III.
The common definition of “interdependent” is “mutually dependent.” Webster’s
Third New International Dictionary 1177 (unabridged ed. 2002); see Woolf v.
Fuller, 87 N.H 64, 68 (1934) (explaining that two provisions of law were
“interdependent,” meaning that “one qualif[ied] and limit[ed] the other;
otherwise . . . due effect could not be given to both at the same time”). As
Algonquin points out, the PUC’s order “does not . . . discuss any of the other”
policy principles, and, “by erroneously focusing on the Functional Separation
Principle,” the PUC did not consider whether “many, if not all, of the other
fourteen [policy principles] would be advanced” by the proposed agreement.

       Furthermore, RSA 374-F:3 expressly states when such policy principles
establish directives to the PUC. See, e.g., RSA 374-F:3, I (2009) (“[r]eliable
electricity service must be maintained” (emphasis added)); RSA 374-F:3, V(a)
(2009) (“[a] utility providing distribution services must have an obligation to
connect all customers in its service territory to the distribution system”
(emphasis added)); RSA 374-F:3, V(c) (2009) (“[a]ny prudently incurred costs
arising from compliance with the renewable portfolio standards . . . for default
service or purchased power agreements shall be recovered through the default



                                        10
service charge” (emphasis added)); RSA 374-F:3, XII(a) (2009) (“in addressing
claims for stranded cost recovery and fulfilling its responsibility to determine
rates which are equitable, appropriate, and balanced and in the public interest
. . . , the [PUC] shall balance the interests of ratepayers and utilities during
and after the restructuring process” (emphasis added)).

        By contrast, other policy principles state only that the PUC “should” take
certain factors into consideration, including that “[g]eneration services should
be . . . at least functionally separated from transmission and distribution
services,” RSA 374-F:3, III. See also, e.g., RSA 374-F:3, II (2009) (“[c]ustomers
should be able to choose among options such as levels of service reliability, real
time pricing, and generation sources” (emphasis added)); RSA 374-F:3, IV
(2009) (“[n]on-discriminatory open access to the electric system for wholesale
and retail transactions should be promoted” (emphasis added)); RSA 374-F:3,
V(a) (2009) (“[e]lectric service is essential and should be available to all
customers” and a “restructured electric utility industry should provide
adequate safeguards to assure universal service” (emphasis added)); RSA 374-
F:3, VII (2009) (“[t]he rules that govern market activity should apply to all
buyers and sellers in a fair and consistent manner” (emphasis added)); RSA
374-F:3, VIII (“environmental protection and long term environmental
sustainability should be encouraged” and “[i]ncreased competition in the
electric industry should be implemented in a manner that supports and
furthers the goals of environmental improvement” (emphasis added)); RSA 374-
F:3, IX (2009) (“[i]ncreased future commitments to renewable energy resources
should be consistent with the New Hampshire energy policy” and “should be
balanced against the impact on generation prices” (emphasis added)); RSA 374-
F:3, X (2009) (“[r]estructuring should be designed to reduce market barriers to
investments in energy efficiency” (emphasis added)); RSA 374-F:3, XIII (2009)
(“New Hampshire should work with other New England and northeastern states
to accomplish the goals of restructuring” and “should assert maximum state
authority over the entire electric industry restructuring process” (emphasis
added)).

       The use of the word “should” allows the PUC to exercise its discretion
and judgment; in contrast, the word “shall” establishes a mandatory duty. See
Ford v. N.H. Dep’t of Transp., 163 N.H. 284, 296 (2012); Appeal of Psychiatric
Institutes of America, 132 N.H. 177, 183 (1989). Had the legislature intended
to require the PUC to prioritize the “functional separation” policy principle
above all other principles identified in the statute, and to require “functional
separation” in all circumstances, it would have said so. “Where the legislature
fails to include in a statute a provision for mandatory enforcement that it has
incorporated in other, similar contexts, we presume that it did not intend the
law to have that effect and will not judicially engraft such a term.” In the
Matter of Bazemore & Jack, 153 N.H. 351, 354 (2006); see LLK Trust, 159 N.H.
11
at 736 (stating that we “will not consider what the legislature might have said
or add language that the legislature did not see fit to include”).

       Pursuant to its plain language, and reading the statute as a whole, we
discern that the primary intent of the legislature in enacting RSA chapter 374-
F was to reduce electricity costs to consumers. See RSA 374-F:1, I. We
disagree with the PUC’s ruling that the legislature’s “overriding purpose” was
“to introduce competition to the generation of electricity.” Rather, as the
statute provides, the legislature intended to “harness[ ] the power of
competitive markets,” RSA 374-F:1, I, as a means to reduce costs to
consumers, not as an end in itself.4 See Appeal of Campaign for Ratepayers
Rights, 145 N.H. 671, 673 (2001) (explaining that “the goal of restructuring was
to create competitive markets that would produce lower prices for all customers
than would have been paid under the then-current regulatory system”
(quotation and brackets omitted)). Likewise, we disagree with the PUC’s ruling
that RSA 374-F:3, III directs the “functional separation” of generation services
from transmission and distribution services and elevates that single policy
principle over the others identified in the statute.

       We acknowledge that the Massachusetts Supreme Judicial Court has
interpreted that state’s restructuring law differently than we do New
Hampshire’s statute. See ENGIE Gas v. Dep’t of Public Utilities, 56 N.E.3d 740
(Mass. 2016). However, we disagree with the conclusion reached in that case
for the reasons stated herein.

       We hold that the PUC erred in dismissing Eversource’s petition as a
matter of law. In light of our decision, we need not address the appellant’s
remaining arguments. Accordingly, we reverse the PUC’s dismissal of the
petition and remand to the agency for further proceedings consistent with this
opinion.

                                                               Reversed and remanded.

      HANTZ MARCONI, J., concurred; DALIANIS, C.J., retired, specially
assigned under RSA 490:3, concurred; HICKS, J., dissented.




4
  Under the PUC’s construction, the restructuring statute would preclude approval of
Eversource’s petition based upon the functional separation principle even if the agency were to
conclude, following a full hearing, that the other policy principles identified in the statute clearly
outweighed functional separation and that the proposal would produce more reliable electric
service at lower rates for New Hampshire consumers than presently exists without any significant
adverse consequences. We do not believe that RSA chapter 374-F can sensibly be construed in
this fashion.



                                                 12
      HICKS, J., dissenting. Because I agree with the Public Utilities
Commission (PUC) that Eversource’s proposal “is fundamentally inconsistent
with the purposes of restructuring,” I respectfully dissent.

       The majority disagrees with the PUC’s determination that “the overriding
purpose of the Restructuring Statute,” RSA chapter 374-F, “is to introduce
competition to the generation of electricity,” and instead concludes that “the
primary intent of the legislature in enacting RSA chapter 374-F was to reduce
electricity costs to consumers.” It therefore interprets RSA chapter 374-F (the
Restructuring Statute) to authorize the PUC to expressly undermine
competition and to reintegrate electricity generation costs and services with
those of transmission and distribution should the PUC find that “other policy
principles identified in the statute clearly outweighed functional separation and
that the proposal would produce more reliable electric service at lower rates for
New Hampshire consumers than presently exists without any significant
adverse consequences.”

       In reaching its construction of the Restructuring Statute, the majority
applies a number of admittedly well-recognized tools of statutory construction
to interpret selected terms within the statute — for example, consulting a
dictionary to define the term “interdependent” and interpreting the term “shall”
to “establish[] a mandatory duty,” in contrast to “should,” which the majority
construes to permit discretion. In doing so, however, the majority misses the
forest for the trees.

       I begin with the recognition that when “we examine . . . statutory
language, we do not merely look at isolated words or phrases, but instead we
consider the statute as a whole.” In the Matter of Maves & Moore, 166 N.H.
564, 566-67 (2014). “In so doing, we are better able to discern the legislature’s
intent, and therefore better able to understand the statutory language in light
of the policy sought to be advanced by the entire statutory scheme.” Id. at 567.
“Our goal is to apply statutes in light of the legislature’s intent in enacting
them, and in light of the policy sought to be advanced by the entire statutory
scheme.” State Employees Assoc. of N.H. v. N.H. Div. of Personnel, 158 N.H.
338, 343 (2009) (quotation omitted).

      Read as a whole, the Restructuring Statute clearly evinces that, while the
reduction of consumer electricity costs was both the impetus for the
Restructuring Statute and the anticipated result of its enactment and
implementation, see RSA 374-F:1 (2009), it was not an end to be obtained by
any means the PUC should think appropriate. Indeed, even assuming the
majority’s point that “the primary intent of the legislature in enacting RSA
chapter 374-F was to reduce electricity costs to consumers,” it would be “quite
mistaken to assume . . . that whatever might appear to further the statute’s
primary objective must be the law.” Henson v. Santander Consumer USA Inc.,



                                       13
137 S. Ct. 1718, 1725 (2017) (quotations and brackets omitted); see also State
v. Dor, 165 N.H. 198, 205 (2013) (noting same).

      In RSA chapter 374-F, the legislature did not simply mandate rate
reduction, but clearly expressed the means by which it sought to achieve that
result. The statute’s statement of purpose, for instance, provides:

            The most compelling reason to restructure the New
      Hampshire electric utility industry is to reduce costs for all
      consumers of electricity by harnessing the power of competitive
      markets. The overall public policy goal of restructuring is to
      develop a more efficient industry structure and regulatory
      framework that results in a more productive economy by reducing
      costs to consumers while maintaining safe and reliable electric
      service with minimum adverse impacts on the environment.
      Increased customer choice and the development of competitive
      markets for wholesale and retail electricity services are key
      elements in a restructured industry that will require unbundling of
      prices and services and at least functional separation of centralized
      generation services from transmission and distribution services.

RSA 374-F:1, I (emphases added). The legislature sought to reduce electricity
costs, to be sure, but sought to do so by restructuring the industry to
introduce competition into the market for electricity generation. See Appeal of
Campaign for Ratepayers Rights, 145 N.H. 671, 673 (2001) (noting that
Restructuring Statute “directed the PUC to design a restructuring plan in
which electric generation services and rates would be extracted from the
traditional regulatory scheme, unbundled, and subjected to market
competition” (quotations omitted)).

       The term “restructuring” occurs, in some form, throughout RSA chapter
374-F, including, notably, in the statute’s title: “Electric Utility Restructuring.”
See Greenland Conservation Comm’n v. N.H. Wetlands Council, 154 N.H. 529,
534 (2006) (“The title of a statute is not conclusive of its interpretation, but it is
a significant indication of the intent of the legislature in enacting a statute.”
(citations omitted)). It is not a term the legislature used without context. As
the legislature noted in its findings preceding the sections codified as the
Restructuring Statute: “Restructuring of electric utilities to provide greater
competition and more efficient regulation is a nationwide phenomenon and
New Hampshire must aggressively pursue restructuring and increased
customer choice in order to provide electric service at lower and more
competitive rates.” Laws 1996, 129:1, III.

     By way of background, “[u]ntil relatively recently, most state energy
markets were vertically integrated monopolies,” Hughes v. Talen Energy



                                         14
Marketing, LLC, 136 S. Ct. 1288, 1292 (2016), in which “electricity was sold by
vertically integrated utilities that had constructed their own power plants,
transmission lines, and local delivery systems,” New York v. FERC, 535 U.S. 1,
5 (2002). Such a utility’s “sales were ‘bundled,’ meaning that consumers paid
a single charge that included both the cost of the electric energy and the cost of
its delivery.” Id. In the 1990s, the Federal Energy Regulatory Commission
“commenced a program of deregulating and ‘unbundling’ the wholesale electric
power industry by restructuring and separating electrical generation,
transmission, and distribution.” MPS Merchant Services, Inc. v. F.E.R.C., 836
F.3d 1155, 1160 (9th Cir. 2016). Subsequently, many states restructured and
deregulated their own electric energy markets. See, e.g., id.; Northeast Energy
v. Mahar Regional School, 971 N.E.2d 258, 264 n.14 (Mass. 2012) (noting that
“[a]doption of the [Massachusetts] restructuring act followed similar changes in
Federal law that created competition within the wholesale electric power
industry”).

       Critical to interpreting the Restructuring Statute is the recognition that
in the context of this “nationwide phenomenon,” Laws 1996, 129:1, III,
restructuring is inextricably tied to competition: “Restructuring is nothing
short of a complete reordering of the famously staid electric utility industry”
and “[t]he raison d’etre of restructuring is to bring about free market-like
competition in the industry.” Joel B. Eisen, The Environmental Responsibility
of the Regionalizing Electric Utility Industry, 15 Duke Envtl. L. & Pol’y F. 295,
313 (2005). Our state legislature clearly used the term in that context. It
found that although “[m]onopoly utility regulation has historically substituted
as a proxy for competition in the supply of electricity[,] . . . market forces can
now play the principal role in organizing electricity supply for all customers
instead of monopoly regulation.” Laws 1996, 129:1, IV. The legislature
therefore concluded that “[i]t is in the best interests of all the citizens of New
Hampshire that the general court, the executive branch, and the public utilities
commission work together to establish a competitive market for retail access to
electric power as soon as is practicable.” Laws 1996, 129:1, V. Moreover, the
legislature explicitly linked the Restructuring Statute’s “transition to
competitive markets for electricity” to the “directives of part II, article 83 of the
New Hampshire constitution” to protect the people’s “inherent and essential
right” to “[f]ree and fair competition in the trades and industries.” RSA 374-
F:1, II.

        The Restructuring Statute, which uses some form of the word “compete”
(e.g., “competition,” “competitive”) no fewer than 55 times, was clearly enacted
“to create competitive markets that are expected to produce lower prices for all
customers than would have been paid under the current regulatory system.”
RSA 374-F:3, XI (Supp. 2017) (emphasis added). Eversource itself recognizes
that fact, but asserts that “twenty years later, the [PUC] and ISO-NE[, the
regional electricity market administrator,] have recognized that competition has



                                         15
not achieved its stated purposes.” Even assuming that to be the case, however,
if the legislature’s chosen solution has not achieved the anticipated results, it
is neither the PUC’s nor this court’s place to rewrite the statute. See Appeal of
THI of NH at Derry, LLC, 168 N.H. 504, 512 (2016) (noting that when statute’s
plain language reflects that the asserted statutory goal of keeping nursing
home beds in service “is to be accomplished only in the narrow circumstances
to which the statute applies[,] . . . the [Health Services Planning and Review]
Board had no authority to ignore this requirement to further an arguably more
general statutory objective”). The type of policy about-face that would be
required to authorize Eversource’s proposal should be made, if at all, by the
legislature. See, e.g., Dolbeare v. City of Laconia, 168 N.H. 52, 57 (2015)
(declining to consider public policy argument in construing statute because
“matters of public policy are reserved for the legislature”).

        Similarly, the contention that the PUC impermissibly elevated the
importance of the functional separation principle over RSA 374-F:3’s other
policy principles — or that functional separation itself was merely a suggestion
that the legislature thought the PUC ought to consider — ignores the
importance that insisting upon “at least functional separation” plays in
implementing and maintaining competition in a formerly vertically integrated
industry in which some components remain regulated monopolies. The term
“functional separation,” while not explicitly defined in the Restructuring
Statute, see RSA 374-F:2 (Supp. 2017) (definitions section), may generally be
understood to mean “requiring utilities to separate their competitive generation
functions from their regulated transmission and distribution functions.”
Sonnet C. Edmonds, Retail Electric Competition in Kansas: A Utility
Perspective, 37 Washburn L.J. 603, 632 (1998). It may also be seen as a less
drastic alternative to divestiture, under which “a utility would have to divest
itself of all or a portion of its generating assets to another entity or entities in
order to remain in the distribution business.” Id. at 631; see also Paul L.
Joskow & Roger G. Noll, The Bell Doctrine: Applications in
Telecommunications, Electricity, and Other Network Industries, 51 Stan. L.
Rev. 1249, 1304 (1999) (noting that an alternative approach to “structural
separation,” i.e., divestiture, “involves functional separation of generation,
transmission, and distribution (i.e., costs separations and certain operational
separations between competitive and regulated segments) within existing
vertically integrated firms, combined with open access and pricing rules for use
of the transmission and distribution networks by competing suppliers of
generation” (emphases omitted)).

      The importance of at least functionally separating generation services
from transmission and distribution services is that achieving and maintaining
a competitive market in generation services depends upon it. As Professors
Joskow and Noll explain, “vertical integration between [the monopolistic
transmission and distribution functions] and the [competitive] generation



                                        16
function effectively turns the supply of generating service into a monopoly as
well,” despite the existence of competitors in the generation market. Joskow &
Noll, supra at 1298. Thus, the Supreme Judicial Court of Massachusetts
similarly explained that functionally separating generation services from
transmission and distribution services in that state’s restructuring act “was
regarded as a necessary first step in moving toward a fully competitive
generation market” because such separation “limit[s] a company’s ability to
provide itself an undue advantage in buying or selling services in competitive
markets.” Northeast Energy, 971 N.E.2d at 265 (quotations omitted).

       I acknowledge that the legislature used the term “should” in RSA 374-
F:3, III (Supp. 2017). I would not, however, “consider [that] word[] . . . in
isolation.” Appeal of Michele, 168 N.H. 98, 102 (2015) (noting that “we do not
consider words and phrases in isolation, but rather within the context of the
statute as a whole” (quotation omitted)). To conclude, as the majority does,
that “[h]ad the legislature intended to require the PUC to prioritize the
‘functional separation’ policy principle above all other principles identified in
the statute, and to require ‘functional separation’ in all circumstances, it would
have said so,” turns a blind eye to the legislature’s manifest intent to
“transition to competitive markets for electricity.” RSA 374-F:1, II.

      I note that the Massachusetts Supreme Judicial Court, in ENGIE Gas v.
Department of Public Utilities, 56 N.E.3d 740 (Mass. 2016), vacated an order of
the Massachusetts Department of Public Utilities in which “the department
determined that the plain language of [the Massachusetts restructuring act]
provides the department with the statutory authority to approve gas capacity
contracts entered into by electric distribution companies, so long as the
department first determines that such long-term contracts are in the public
interest” and “further concluded that it could properly allow cost recovery for
the contracts, including the cost of building the necessary pipeline
infrastructure, through electric distribution rates.” ENGIE Gas, 56 N.E.3d at
744. The court noted that the language of the statutory provision at issue
neither “expressly forbid [the department] from reviewing and approving
contracts by electric distribution companies for gas . . . [n]or . . . clearly
permit[ted] such activity.” Id. at 748. Nevertheless, the court concluded that
the department’s order was “invalid in light of the statutory language and
purpose of [that provision], as amended by the restructuring act, because,
among other things, it would undermine the main objectives of the act and
reexpose ratepayers to the types of financial risks from which the Legislature
sought to protect them.” Id. at 742 (emphases added).

      Similarly, here, the PUC determined that Eversource’s proposal “is
fundamentally inconsistent with the purposes of restructuring.” The PUC
concluded — sustainably, I believe — that “the Capacíty Contract is a
component of ‘generation services’ under RSA 374-F:3, III,” and that



                                       17
“[i]ncluding such a generation-related cost in distribution rates would combine
an element of generation costs with distribution rates and conflict with the
functional separation [principle].” In other words, the PUC implicitly concluded
(notwithstanding the use of an arguably permissive “should,” as opposed to a
directive “shall,” in a single provision of the Restructuring Statute) that
Eversource’s proposal ran directly contrary to the legislature’s manifest intent,
expressed throughout the statute, to extricate generation from transmission
and distribution and to establish a competitive market for the former. RSA
374-F:3, III. But see RSA 374-F:1, I (“Increased customer choice and the
development of competitive markets for wholesale and retail electricity services
are key elements in a restructured industry that will require unbundling of
prices and services and at least functional separation of centralized generation
services from transmission and distribution services.” (emphases added)). I
believe that the PUC’s decision is correct, and, in any event, was well within the
discretion the legislature delegated to the PUC by providing a set of
“interdependent policy principles . . . to guide the [PUC] in implementing a
statewide electric utility industry restructuring plan . . . and in regulating a
restructured electric utility industry.” RSA 374-F:1, III (emphasis added). I
respectfully dissent.




                                       18